Name: Commission Decision of 12 September 1983 on provisional payment of the Community financial participation for 1982 and of an advance on that financial participation for 1983 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-22

 Avis juridique important|31983D047683/476/EEC: Commission Decision of 12 September 1983 on provisional payment of the Community financial participation for 1982 and of an advance on that financial participation for 1983 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) Official Journal L 261 , 22/09/1983 P. 0033 - 0033*****COMMISSION DECISION of 12 September 1983 on provisional payment of the Community financial participation for 1982 and of an advance on that financial participation for 1983 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) (83/476/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 78/640/EEC of 25 July 1978 on financial participation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland (1), as amended by Decision 82/892/EEC (2), and in particular Article 1 (2) and 1a thereof, Whereas under Article 1 (2) of Decision 78/640/EEC, this participation in respect of Ireland is fixed at a maximum of 46 million ECU for the period 1 January 1977 to 31 December 1984; Whereas the programme submitted by Ireland for surveillance of the maritime waters falling within its jurisdiction, which includes the provisional expenditure estimate for medium-term and short-term measures, was verified by the Commission, which decided on 15 May 1979 that the said expenditure was eligible; Whereas the application submitted by the Irish authorities pursuant to point 6 of the Annex to Decision 78/640/EEC covers, on the one hand, expenditure incurred during the period 1 January to 31 December 1982 which amounted to £ Irl 10 176 000 and, on the other hand, an advance of £ Irl 2 500 000 concerning forecast expenditure in 1983 totalling £ Irl 7 290 000; Whereas it appears from the information sent that the total expenditure incurred in 1982 and forecast for 1983 is eligible; Whereas the available appropriations amount to 6 500 000 ECU and the provisional reimbursement of expenditure incurred in 1982 should amount to £ Irl 2 150 000 in accordance with Article 1 (2) of Decision 78/640/EEC pending adoption of the supplementary budget; Whereas the advance requested should be paid in accordance with Article 1a of the said Decision; Whereas the EAGGF Committee has been consulted on the financial aspects and in particular on the financial means available, HAS ADOPTED THIS DECISION: Article 1 The Community financial participation in eligible expenditure incurred by Ireland in respect of 1982 is hereby provisionally fixed at £ Irl 2 150 000. Article 2 The advance on the Community financial participation in forecast expenditure by Ireland in 1983 is hereby fixed at £ Irl 2 500 000. This advance shall be paid on the conditions laid down in Article 1a of Decision 78/640/EEC. Article 3 This Decision is addressed to Ireland. Done at Brussels, 12 September 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 211, 1. 8. 1978, p. 34. (2) OJ No L 378, 31. 12. 1982, p. 55.